MORRISON, Presiding Judge.
The offense is driving while intoxicated as a second offender under Article 802b, Vernon’s Ann.P.C.; the punishment, 120 days in jail and a fine of $200.
The statement of facts appearing in the record was not filed with the clerk of the trial court as required by Article 759a, section 4, Vernon’s Ann.C.C.P. Therefore the statement of facts cannot be considered. Williams v. State, Tex.Cr.App., 264 S.W.2d 112.
The complaint and information, as well as all matters of procedure, appear regular; therefore nothing is presented for review.
The judgment of the trial court is affirmed.